Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page11ofof45
                                                                    45PageID
                                                                       PageID333
                                                                              176
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page22ofof45
                                                                    45PageID
                                                                       PageID334
                                                                              177
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page33ofof45
                                                                    45PageID
                                                                       PageID335
                                                                              178
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page44ofof45
                                                                    45PageID
                                                                       PageID336
                                                                              179
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page55ofof45
                                                                    45PageID
                                                                       PageID337
                                                                              180
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page66ofof45
                                                                    45PageID
                                                                       PageID338
                                                                              181
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page77ofof45
                                                                    45PageID
                                                                       PageID339
                                                                              182
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page88ofof45
                                                                    45PageID
                                                                       PageID340
                                                                              183
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page99ofof45
                                                                    45PageID
                                                                       PageID341
                                                                              184
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page10
                                                              10ofof45
                                                                     45PageID
                                                                        PageID342
                                                                               185
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page11
                                                              11ofof45
                                                                     45PageID
                                                                        PageID343
                                                                               186
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page12
                                                              12ofof45
                                                                     45PageID
                                                                        PageID344
                                                                               187
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page13
                                                              13ofof45
                                                                     45PageID
                                                                        PageID345
                                                                               188
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page14
                                                              14ofof45
                                                                     45PageID
                                                                        PageID346
                                                                               189
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page15
                                                              15ofof45
                                                                     45PageID
                                                                        PageID347
                                                                               190
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page16
                                                              16ofof45
                                                                     45PageID
                                                                        PageID348
                                                                               191
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page17
                                                              17ofof45
                                                                     45PageID
                                                                        PageID349
                                                                               192
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page18
                                                              18ofof45
                                                                     45PageID
                                                                        PageID350
                                                                               193
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page19
                                                              19ofof45
                                                                     45PageID
                                                                        PageID351
                                                                               194
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page20
                                                              20ofof45
                                                                     45PageID
                                                                        PageID352
                                                                               195
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page21
                                                              21ofof45
                                                                     45PageID
                                                                        PageID353
                                                                               196
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page22
                                                              22ofof45
                                                                     45PageID
                                                                        PageID354
                                                                               197
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page23
                                                              23ofof45
                                                                     45PageID
                                                                        PageID355
                                                                               198
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page24
                                                              24ofof45
                                                                     45PageID
                                                                        PageID356
                                                                               199
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page25
                                                              25ofof45
                                                                     45PageID
                                                                        PageID357
                                                                               200
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page26
                                                              26ofof45
                                                                     45PageID
                                                                        PageID358
                                                                               201
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page27
                                                              27ofof45
                                                                     45PageID
                                                                        PageID359
                                                                               202
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page28
                                                              28ofof45
                                                                     45PageID
                                                                        PageID360
                                                                               203
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page29
                                                              29ofof45
                                                                     45PageID
                                                                        PageID361
                                                                               204
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page30
                                                              30ofof45
                                                                     45PageID
                                                                        PageID362
                                                                               205
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page31
                                                              31ofof45
                                                                     45PageID
                                                                        PageID363
                                                                               206
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page32
                                                              32ofof45
                                                                     45PageID
                                                                        PageID364
                                                                               207
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page33
                                                              33ofof45
                                                                     45PageID
                                                                        PageID365
                                                                               208
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page34
                                                              34ofof45
                                                                     45PageID
                                                                        PageID366
                                                                               209
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page35
                                                              35ofof45
                                                                     45PageID
                                                                        PageID367
                                                                               210
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page36
                                                              36ofof45
                                                                     45PageID
                                                                        PageID368
                                                                               211
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page37
                                                              37ofof45
                                                                     45PageID
                                                                        PageID369
                                                                               212
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page38
                                                              38ofof45
                                                                     45PageID
                                                                        PageID370
                                                                               213
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page39
                                                              39ofof45
                                                                     45PageID
                                                                        PageID371
                                                                               214
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page40
                                                              40ofof45
                                                                     45PageID
                                                                        PageID372
                                                                               215
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page41
                                                              41ofof45
                                                                     45PageID
                                                                        PageID373
                                                                               216
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page42
                                                              42ofof45
                                                                     45PageID
                                                                        PageID374
                                                                               217
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page43
                                                              43ofof45
                                                                     45PageID
                                                                        PageID375
                                                                               218
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page44
                                                              44ofof45
                                                                     45PageID
                                                                        PageID376
                                                                               219
Case
 Case2:20-cv-00226-SPC-NPM
      2:20-cv-00226-SPC-NPM Document
                             Document1-1 Filed04/02/20
                                      3 Filed  04/02/20 Page
                                                         Page45
                                                              45ofof45
                                                                     45PageID
                                                                        PageID377
                                                                               220
